NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      FRANK LEE CULVER, Appellant.

                             No. 1 CA-CR 15-0294
                              FILED 2-21-2017


           Appeal from the Superior Court in Apache County
                        No. S0100CR201300276
        The Honorable Michael P. Roca, Judge Pro Tempore Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Emily Danies, Attorney at Law, Tucson
By Emily L. Danies
Counsel for Appellant

Frank Lee Culver, Douglas
Appellant
                              STATE v. CULVER
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Randall M. Howe joined.


C A T T A N I, Judge:

¶1            Frank Lee Culver appeals his conviction of second degree
money laundering and the resulting sentence. Culver’s counsel filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), certifying that, after a diligent search of the record, she
found no arguable question of law that was not frivolous.

¶2           Culver filed a supplemental brief in which he raised the
following issues: (1) whether evidence gathered at the time of his arrest
should have been excluded because the arrest may have been based on
invalid warrants, (2) whether there was probable cause to arrest him for
money laundering and possession of marijuana, (3) whether collateral
estoppel precluded the State from refiling the money laundering charge, (4)
whether the court violated his speedy trial rights, and (5) whether the court
improperly denied his requests for hearings and for expert witnesses.1

¶3            After considering the issues raised in Culver’s supplemental
brief and searching the record for reversible error, see State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999), we affirm his conviction and sentence.

              FACTS AND PROCEDURAL BACKGROUND

¶4            In September 2013, Apache County Sheriff’s Deputy Clark
stopped a car heading westbound on Interstate 40 for following too closely
behind the car in front of it. Both the driver, Joshua Habig, and the
passenger, Culver, gave Deputy Clark identification when asked. Habig
also gave Deputy Clark a rental agreement indicating that the car had been
rented by a third party who was not present in the vehicle. Both Habig and


1      Culver also raises issues related to a civil forfeiture proceeding
regarding property seized during his arrest. But this court previously held
that Culver failed to properly challenge that proceeding, State ex rel.
Brnovich v. Culver, 240 Ariz. 18 (App. 2016), and we will not revisit that
decision through this appeal.


                                        2
                            STATE v. CULVER
                           Decision of the Court

Culver told Deputy Clark they were driving to California, but they gave
different stories about the reason for their trip.

¶5           Deputy Clark ran a warrant check on both men and began to
write Habig a warning for following too closely. A dispatcher informed
Deputy Clark that Culver was wanted on two California warrants, one for
an unspecified non-extraditable felony offense, the other for felony parole
violation. Deputy Clark arrested Culver, and while searching him
discovered three envelopes in his pockets containing approximately
$18,000.

¶6            After Deputy Clark finished filling out Habig’s warning
citation, Habig consented to a search of the vehicle. This search yielded
$17,000 in cash-stuffed envelopes, 1.5 grams of marijuana, and trash bins in
the trunk that “reeked” of marijuana odor and had marijuana residue inside
of them.

¶7             Culver was arrested and charged with possession of
marijuana, possession of drug paraphernalia, and money laundering. The
justice court initially dismissed the money laundering charge, finding that
the State did not establish probable cause because Culver had receipts for
the money found in the vehicle. The State refiled the money laundering
charge, however, after Habig admitted that he and Culver were driving to
California to purchase marijuana. The court eventually dismissed the
possession charges because Culver was a California medical marijuana
cardholder. See Ariz. Rev. Stat. (“A.R.S.”) § 36-2811(B)(1).2

¶8           A jury convicted Culver of money laundering in the second
degree. The jury found two aggravating circumstances: the presence of an
accomplice and the commission of the crime for pecuniary gain. Culver
also admitted two prior felony convictions; the record suggests—and
Culver does not dispute—that these convictions qualify as historical prior
felony convictions under A.R.S. § 13-105(22). The court found as mitigating
circumstances Culver’s openness to rehabilitation and his family support
network. The court sentenced Culver as a repetitive offender to a slightly
aggravated term of 13 years in prison, with credit for 528 days of
presentence incarceration. Culver timely appealed.




2     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                     3
                             STATE v. CULVER
                            Decision of the Court

                                DISCUSSION

I.     Culver’s Supplemental Brief.

       A.     Motion to Suppress.

¶9           Culver argues that the evidence obtained during the search
incident to arrest and the search of the rental car should have been
suppressed because the arrest was based on invalid warrants. The superior
court denied Culver’s motion to suppress, finding that Deputy Clark had
“a number of reasons that he could legally search [the] vehicle” even if the
arrest warrants had been defective.

¶10            In reviewing the court’s denial of Culver’s motion to
suppress, “[w]e defer to the court’s factual findings, but review its legal
conclusions de novo.” State v. Bennett, 237 Ariz. 356, 358, ¶ 8 (App. 2015).
We review only the evidence presented at the suppression hearing, and
consider it in the light most favorable to sustaining the court’s ruling. State
v. Brown, 233 Ariz. 153, 156, ¶ 4 (App. 2013). “We will uphold the court’s
ruling if legally correct for any reason supported by the record.” State v.
Childress, 222 Ariz. 334, 338, ¶ 9 (App. 2009).

¶11            Culver’s argument fails because Habig consented to Deputy
Clark searching the car. See United States v. Matlock, 415 U.S. 164, 169–70
(1974). Moreover, as the superior court noted at the suppression hearing,
there were additional bases for the search. For example, the search was
proper under the automobile exception to the warrant requirement of the
Fourth Amendment, which allows an officer to search a “readily mobile
vehicle” if there is probable cause to do so. State v. Reyna, 205 Ariz. 374, 375,
¶ 5 (App. 2003). Deputy Clark indicated that he smelled marijuana before
searching the car, the person listed on the rental agreement was not present,
and Habig and Culver gave inconsistent stories when asked why they were
going to California. These factors gave Deputy Clark probable cause to
search the car without a warrant under the automobile exception.

¶12            Culver’s reliance on State v. Sweeney, 224 Ariz. 107 (App.
2010), is misplaced. In Sweeney, an officer allowed the defendant to return
to his car following a traffic stop, then called out to the defendant, asking
for consent to search the vehicle. Id. at 109, ¶ 5. When the defendant
declined, the officer detained him, waited for a second officer to arrive, and
searched the vehicle. Id. at 109–10, ¶¶ 5–6. This court held that the search
was illegal because the defendant’s denial of consent did not give the officer
reasonable suspicion to initiate a second detention and a search. Id. at 114–



                                       4
                             STATE v. CULVER
                            Decision of the Court

15, ¶¶ 30–32. Here, Habig consented to the search. Accordingly, Sweeney
is inapposite.

       B.     Probable Cause for Arrest.

¶13             Culver argues that Deputy Clark lacked probable cause to
arrest him for money laundering because possession of a large sum of
money is not a crime. Culver’s argument fails because, as relevant here, a
person commits money laundering when he “[a]cquires or maintains an
interest in, transacts, transfers, transports, receives or conceals the existence
or nature of racketeering proceeds knowing or having reason to know that
they are the proceeds of an offense.” A.R.S. § 13-2317(B)(1). The purchase
and sale of marijuana are racketeering offenses. A.R.S. §§ 13-2317(F)(3)(c),
-2301(D)(4)(b)(xi). An officer has probable cause that an offense has been
committed when he observes “facts as would lead a man of ordinary
caution or prudence to believe, and conscientiously entertain a strong
suspicion of guilt.” State v. Emery, 131 Ariz. 493, 506 (1982) (citation
omitted).

¶14            As Deputy Clark arrested Culver for money laundering, he
told Culver “you can’t have that much cash and be running around with it,
it’s considered money laundering.” Culver points to this statement as proof
that Deputy Clark arrested Culver solely because he was found with a large
amount of money. But Culver’s argument ignores other evidence observed
by Deputy Clark, such as the bins with marijuana residue and Culver and
Habig’s inconsistent statements about the nature of their trip. Deputy Clark
could reasonably infer from this evidence that the money was connected to
the sale of drugs and that he had probable cause to arrest Culver and Habig
for money laundering. See Maryland v. Pringle, 540 U.S. 366, 373 (2003)
(holding an officer could infer a common illegal enterprise among all
passengers in a vehicle where drugs and a large sum of cash were present).

¶15           Culver also argues that Deputy Clark lacked probable cause
to arrest him for possession of marijuana and paraphernalia, because
Culver could legally possess the small amount of marijuana found in the
vehicle. But Culver initially denied that the drugs were his, without
indicating that he had a medical marijuana card. And in any event, this
issue is moot because there was clearly probable cause to arrest him for
money laundering.

       C.      Collateral Estoppel.

¶16         Culver argues that the doctrine of collateral estoppel
precluded the State from refiling the money laundering charge after the


                                       5
                             STATE v. CULVER
                            Decision of the Court

justice court dismissed it. Collateral estoppel precludes re-litigation of an
issue of ultimate fact already determined in a previous final judgment
involving the same parties. State v. Jimenez, 130 Ariz. 138, 140 (1981). But a
dismissal without prejudice is not a final judgment for purposes of
collateral estoppel, State v. Greenberg, 236 Ariz. 592, 599, ¶ 30 (App. 2015).
And here, the court dismissed Culver’s original money laundering charge
without prejudice after determining there was no probable cause to bind
the case over to superior court. Accordingly, the dismissal did not preclude
prosecutors from refiling the charge after Habig confessed that they
intended to use the money to purchase drugs. See also Ariz. R. Crim. P. 5.4
cmt. to 2007 amend. (noting that after a magistrate dismisses a case for lack
of probable cause, the prosecutor thereafter may file another complaint);
State v. Elling, 19 Ariz. App. 317, 318 (App. 1973).

       D.     Speedy Trial.

¶17           Culver alleges that the superior court violated his speedy trial
rights under Rule 8 of the Arizona Rules of Criminal Procedure, and under
the United States and Arizona Constitutions. See U.S. Const. amend. VI;
Ariz. Const. art. 2, § 24. In the absence of excludable time, Rule 8.2(a)(1)
required that Culver be brought to trial by May 29, 2014, 150 days after his
arraignment. Excludable time includes any delays occasioned by Culver or
on his behalf. Ariz. R. Crim. P. 8.4(a).

¶18           Culver’s trial began on February 11, 2015, which was 259 days
beyond the initial speedy trial deadline. We generally review the superior
court’s decision to exclude time for an abuse of discretion. State v. Spreitz,
190 Ariz. 129, 136 (1997). But because Culver only alleged a speedy trial
violation once, on June 5, 2014, we review any alleged violations after that
date only for fundamental, prejudicial error. See State v. Henderson, 210
Ariz. 561, 567, ¶¶ 19–20 (2005).

¶19            Culver has not established that the court abused its discretion
by denying his asserted speedy trial violation, and there was no
fundamental error from that point forward, particularly in light of Culver’s
failure to alert the court to any asserted speedy trial violation. See Spreitz,
190 Ariz. at 138.

¶20           The court initially set a trial date of April 16, 2014, within the
original 150-day limit. Culver thereafter filed two motions for a change of
judge that caused delays of 9 and 21 days, respectively. The court vacated
the original trial date when Culver requested advisory counsel only two
weeks before trial. This led to a delay of 60 days, which ended when the



                                       6
                             STATE v. CULVER
                            Decision of the Court

court set a new July trial date. Culver filed his allegation of a speedy trial
violation shortly after this delay. Because all delays to that point had been
occasioned by Culver or were on his behalf, the court did not abuse its
discretion by denying Culver’s speedy trial allegation.

¶21            Any delay following the denial of Culver’s speedy trial
allegation did not result in fundamental, prejudicial error. All the time
between June 11 and July 8 was excludable due to two continuances on
Culver’s behalf and the entry of a stay. The court set a new October trial
date after this delay, but this trial date was vacated when Culver again filed
a motion for a change of judge, which was denied 36 days later. After 27
more days of delay, the court set a trial date of February 11, 2015. Culver
also filed no fewer than nine motions to dismiss during the pendency of the
case, and even though the court did not explicitly exclude time every time
Culver’s motions caused a delay, the motions to dismiss created delay
attributable to Culver and did not result in a speedy trial violation.

¶22           Moreover, even assuming Culver’s trial was held outside the
Rule 8 time limits, he is not entitled to relief because he has not established
that he was prejudiced by the delay. See State v. Vasko, 193 Ariz. 142, 147,
¶ 22 (App. 1998). A speedy trial violation is only prejudicial when the
defendant can show “that his defense has been harmed by the delay.” Id.
Although Culver alleges that he lost contact with witnesses because of the
delay, he does not point to any specific evidence in the record supporting
this claim, and our independent review of the record reveals none.

¶23            The record similarly does not support Culver’s argument
asserting a constitutional speedy trial violation. When analyzing a
potential constitutional speedy trial violation, courts consider “1) the length
of the delay; 2) the reason for the delay; 3) whether the defendant has
demanded a speedy trial; and 4) the prejudice to the defendant.” State v.
Lukezic, 143 Ariz. 60, 69 (1984) (citing Barker v. Wingo, 407 U.S. 514 (1972)).
Prejudice is the most important factor in determining whether a
constitutional speedy trial violation has occurred. Spreitz, 190 Ariz. at 139–
40. Culver has not established prejudice, and no other factor militates
significantly in his favor. Accordingly, he is not entitled to a reversal of his
conviction on this basis.

       E.     Denial of Hearings, Oral Arguments, and Expert Witnesses.

¶24          Culver argues that the court erred by denying his requests for
hearings and oral arguments on his motions. But hearings and arguments
are not automatically required upon request, and under Rule 35.2 of the



                                       7
                            STATE v. CULVER
                           Decision of the Court

Arizona Rules of Criminal Procedure, “[t]he court may limit or deny oral
argument on any motion.” This rule is designed “to give the court
maximum discretion in deciding what procedures” to use when ruling on
written motions. Ariz. R. Crim. P. 35.2 cmt. Here, Culver does not point to
unresolved fact issues that required a hearing, and the court did not abuse
its discretion when it ruled on many of Culver’s motions by court order
without oral argument.

¶25           Culver also claims that the court erred by rejecting his
requests for expert witnesses. Although the court must provide an indigent
defendant with an expert witness when such a witness is reasonably
necessary, Ariz. R. Crim. P. 15.9(a), the determination of necessity is within
the court’s discretion. Jones v. Sterling, 210 Ariz. 308, 315, ¶ 29 (2005).
Culver requested an expert on police misconduct, an expert on GPS who
could testify as to whether Habig was speeding at the time of the stop, an
expert on selective enforcement, and an expert on civil forfeiture. The court
did not abuse its discretion by denying these requests because Culver’s
motions did not demonstrate how any of these expert witnesses would be
reasonably necessary. See State v. Apelt, 176 Ariz. 369, 375 (1993) (“Mere
undeveloped assertions that the requested assistance would be beneficial
are not enough.”) (quotation omitted).

II.    Fundamental Error Review.

¶26          We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶27           Culver was present and was represented by counsel or by
himself at all stages of the proceedings against him.3 The record reflects
that the superior court afforded Culver all his constitutional and statutory
rights, and that the proceedings were conducted in accordance with the
Arizona Rules of Criminal Procedure. The court conducted appropriate
pretrial hearings, and the evidence presented at trial and summarized
above was sufficient to support the jury’s verdict. Culver’s sentence falls



3     The record does not indicate whether Culver’s advisory counsel was
present at a status conference held on May 12, 2014. However, even if it
were error for the court to hold this hearing without Culver’s advisory
counsel present, there is no indication that her absence from this brief
hearing, during which the court made no substantive rulings, prejudiced
Culver. See Henderson, 210 Ariz. at 567, ¶ 20.


                                      8
                             STATE v. CULVER
                            Decision of the Court

within the range prescribed by law, with proper credit given for
presentence incarceration.

                               CONCLUSION

¶28            Culver’s conviction and sentence are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Culver’s
representation in this appeal will end after informing Culver of the outcome
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Culver has 30 days from the date of this decision to proceed,
if he desires, with a pro se motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        9